Citation Nr: 1504114	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-46 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation for loss of vision under the provisions of 38 U.S.C.A. § 1151 (West 2014).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to August 1951.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In June 2010, the Board denied the claim for entitlement to compensation for vision loss under 38 U.S.C.A. § 1151.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In December 2011, the Court issued a memorandum decision that set aside the June 2010 Board decision and remanded the claim. 

The appeal was remanded in July 2012, February 2013, and May 2013 for additional development.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in previous Board remands, the Veteran contends that compensation is warranted under 38 U.S.C.A. § 1151 for loss of vision due to the negligence of VA employees at the Omaha VA Medical Center (VAMC).  In June 2008, the Veteran was seen at the Omaha VAMC for complaints of chest pain and shortness of breath. After several days of observation, he was transferred to the Creighton University Medical Center (UMC) for a coronary artery bypass graph (CABG).  The surgery was performed on June 23, 2008, and several days later he experienced a loss of bilateral vision. 
Pertinently, the Veteran contends that the Omaha VAMC should have informed the Creighton UMC of his past history of head trauma.  Service records note that the Veteran incurred an intracranial injury while playing football two years before his enlistment into active duty service.  He was medically discharged from active duty because of the pre-existing injury which was characterized as an old right frontoparietal encephalomalacia.  The Veteran contends that VA was negligent in not notifying Creighton UMC of his history of head trauma when his care was transferred to the private facility.  

In its memorandum decision, the Court directed the Board to determine whether the VA breached the duty of care expected of a reasonable health care provider by not adequately informing the Creighton UMC of the Veteran's history of a previous head injury upon transfer for surgery. 

Pursuant to the December 2011 memorandum decision, the Board remanded the Veteran's § 1151 claim most recently in May 2013, in part, for the AOJ to obtain an opinion from a VA examiner as to whether VA met its duty of care with regard to the events surrounding the Veteran's June 2008 CABG.  In particular, the examiner was asked, from their review of the record, including the June 22, 2008, Creighton UMC admittance record, if it appeared that VA informed the Creighton UMC of the Veteran's previous head injury.  Although a VA examiner was asked this question on remand, his response in a December 2013 opinion as to how that specific information was transferred from the Omaha VAMC to the Creighton UMC was not known.  Therefore, the AOJ contacted the Omaha VAMC to inquire whether it appeared that VA informed the Creighton VAMC of the Veteran's previous head injury.  In a response dated June 2014, a representative from the Omaha VAMC indicated that there was no way to prove either way that records were or were not transferred to the Creighton UMC.  The representative also did not know whether the Creighton UMC had access to the VA system from their office.  Crucially, it remains unclear whether there is additional documentation at the VA Hospital in Omaha concerning the coordination of care with Creighton UMC.  

Additionally, the Board remanded the Veteran's § 1151 claim in May 2013 for a VA examiner to answer the following questions: whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA by recommending the Veteran undergo a CABG when the VA had knowledge of his previous head injury and whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in the amount of information provided to the Creighton UMC regarding the previous head injury.  

Pursuant to the May 2013 remand, as discussed above, the Veteran's claims folder was forwarded to a VA examiner in December 2013.  After review of the Veteran's medical history, the VA examiner opined that he could find no carelessness, negligence, lack of proper skill, error in judgment, or other similar incidence of fault on the part of VA in recommending the Veteran undergo a bypass procedure, as it appeared to be an urgent issue at the time.  Furthermore, he was evaluated by numerous specialty providers, and the type of lesion he had was urgent.  He also noted that the care provided to the Veteran, despite his numerous and severe medical comorbidities, was exemplary.  

The Board finds that the requested opinion is inadequate for evaluation purposes.  Specifically, although the examiner indicated that the CABG procedure the Veteran undergo was "urgent," he did not specifically address VA's knowledge of the previous head injury and whether the Veteran should have undergone the CABG procedure given the knowledge of the previous head injury.
 
Also, the VA examiner opined that there was no carelessness, negligence, lack of skill, error in judgment, or other similar incidence of fault on the part of VA in providing information to the receiving facility regarding the Veteran's previous head injury, because it was mentioned prior to discharge in medical records.  He further stated that whether more information should have been provided to the receiving facility is unknown.  However, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Moreover, concerning warnings or advice to follow special precautions concerning the Veteran's blood pressure, the examiner noted that these are risk factors; however, he was under the care of very experienced and seasoned clinical practitioners who did their best to manage his blood pressure and bradycardic issues.  However, the examiner provided no further rationale as to whether the Creighton UMC should have been more informed of special precautions regarding the Veteran's blood pressure by the Omaha VAMC.  The Board therefore finds that the examiner's rationale is insufficient for evaluation purposes.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

In light of the foregoing, the Board finds that additional opinions as to whether VA was negligent in recommending a CABG in a patient with the previous head injury and whether the VA met its duty of care when relaying the Veteran's previous history of a head injury to the Creighton UMC should be obtained.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Omaha VA Hospital and request a copy of the administrative file pertaining to the Veteran.  The Board is particularly interested in documents pertaining to contact between VA and Creighton UMC concerning the Veteran's referral to Creighton UMC in June 2008 for surgery.  

The RO should ensure the following documents are obtained as a result of this inquiry and, if they are not, a specific request should be made to the VA Hospital for: 

a.  a copy of the consultation with Dr. Sugimoto at Creighton UMC on or about June 20, 2008; and  

b.  a copy of the "Med Admin History" which was faxed by VA to Creighton Hospital at 1300 on June 22, 2008.  

All attempts to obtain this information should be documented in the claims file.

2. Thereafter, forward the claims file to a VA physician with sufficient expertise to provide an opinion as to whether the VA met its duty of care with regard to the events surrounding the Veteran's June 2008 CABG.  The physician should review the claims file and note that review.  The physician should provide a clear, well-explained opinion and rationale for the questions asked.  The physician should answer the following:

a) Was there carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA by recommending the Veteran undergo a CABG when the VA had knowledge of his previous head injury?  Please provide a complete explanation for the opinion.

b) Was there carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in the amount of information provided to the Creighton UMC regarding the previous head injury?  If so, should more information have been provided to the Creighton UMC of the previous head injury, such as warnings or advice to follow special precautions regarding the Veteran's blood pressure?  Please provide a complete explanation for the opinion.

3. Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




